DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 6/19/2020.
Claims 1, 21 and 32 are amended.
Claims 1-41 are remaining in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each feature of paragraphs 8 as well as the claimed features “floating device” and “elastic element” must be shown (with appropriate reference characters correlated to the Written Description of the Specification) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations 
Specification
8.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The explicitly claimed feature limitations “floating element”, “pivoting system”, “pivot independently”, “vertical direction”, “ball/joint arrangement”, “magnetic arrangement”, “rod/shackle arrangement”, “securing element”, “suction cup”, “screw/nut arrangement” and “combinations thereof” are not found in the Specification as are explicitly recited in the claims. Claim limitations should be consistent with features found in and described in the Specification; in addition, terminology and/or nomenclature should be consistent throughout the disclosure (Specification and Claims).  Correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1-41 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
11.	The following claim limitations are not sufficiently clear regarding associated structure in the claims:  “floating element” (claims 1 and 21and subsequent dependent claims), “pivoting system” (claims 1, 21 and 32, and subsequent dependent claims), “magnetic arrangement” (claim 9), “securing element” (claim 32 and subsequent dependent claims)”, “elastic element” floating device” (claim 32 and subsequent dependent claims) in light the Specification as written.
12.	The phrase “that allows each of, wherein said…” is unclear in claim 1 and subsequent dependent claims.  In addition, the phrase “at least one solid bar and said floating element to pivot independently from each other in a vertical direction” is unclear regarding that which is meant, and for structure and arrangement since the two are connected with rotation of each dependent on the other.  Also, the phrase “screw/net arrangement” in claim 9 is unclear.
13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “floating element”, “floating device”, “pivoting system”, “magnetic arrangement”, “elastic element” and “securing element”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Specification fails to clearly describe the associated material and/or structure for such limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
15.	As best understood by the examiner, claims 2, 14-17, 19, 20, 29, 31, 38, 39 and 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
16.	It appears that if not for the claim limitations indicated in paragraph 12, claims 1, 3-13, 18, 21-28, 30, 32-37 and 40 would be rejected under at least 35 USC 103(a) similar to and based upon the prior art identified in the IDS, and as indicated in the Written Opinion of the ISA.
17.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  Colyer et al. discloses a surfboard with a pivoting system and user surface (see Figs 6 and 7).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
20.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

Daniel V Venne/
Senior Examiner, Art Unit 3617
2/01/2022